News Release Republic First Bancorp, Inc. October 20, 2014 REPUBLIC FIRST BANCORP, INC. REPORTS EARNINGS FOR THIRD QUARTER 2014 Philadelphia, PA, October 20, 2014 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the period ended September 30, 2014.The Company has recorded net income of $0.3 million, or $0.01 per share, for the third quarter of 2014 compared to a net loss of $2.2 million, or $0.09 per share, for the third quarter of 2013. “The third quarter of 2014 demonstrates significant momentum for the Company, especially whenviewed in terms of the Company’s year over year balance sheet growth,” said Harry D. Madonna, Chairman and Chief Executive Officer of Republic Bank. “We are in the midst of executing an aggressive expansion plan and we are encouraged by the results thus far.With strong growth in total assets, loans and deposits – and plans to open three additional stores in Glassboro, Berlin and Evesham in the coming months – we are poised to make important strides in the fourth quarter and well into 2015.” “To facilitate our growth strategy, we will continue to invest in our stores, our infrastructure and our people,” Madonna added.“The third quarter results reflect these important investments.We remain committed to providing our Customers with outstanding service and amenities and we will continue to recruit a talented and experienced team to support our expansion.We have a clear vision for the future of Republic Bank and are executing upon a robust, yet realistic growth strategy.” Highlights for the Period Ended September 30, 2014 Ø Total assets increased by $188 million, or 20%, to $1.1 billion as of September 30, 2014 compared to $943 million as of September 30, 2013. Ø Core deposits increased by $145 million, or 17%, to $980 million as of September 30, 2014 compared to $835 million as of September 30, 2013. The cost of funds on core deposits decreased to 0.36% for the quarter ended September 30, 2014 compared to 0.37% for the quarter ended September 30, 2013. Ø Total loans grew $102 million, or 16%, to $752 million as of September 30, 2014 compared to $650 million at September 30, 2013. Ø On a linked quarter basis, the net interest margin increased by 9 basis points to 3.54% during the three month period ended September 30, 2014 compared to 3.45% for the three month period ended June 30, 2014. Ø SBA lending continued to be a focal point of the Company’s lending strategy. More than $7 million in new SBA loans were originated during the quarter ended September 30, 2014. Our team is currently ranked as the #1 SBA lender in the state of New Jersey based on the dollar volume of loan originations. Ø Shareholders’ equity increased by 66% to $112 million as of September 30, 2014 compared to $67 million as of September 30, 2013 as a result of the $45 million common stock offering closed during the second quarter of 2014. Ø The Company’s Total Risk-Based Capital ratio was 15.62% and Tier I Leverage Ratio was 11.88% at September 30, 2014. Ø Tangible book value per share was $2.95 as of September 30, 2014. Capital During the second quarter of 2014, the Company successfully completed a private placement offering of common stock in the amount of $45 million.11.8 million shares were sold through the offering at a price of $3.80 per share. Total shareholders’ equity increased to $111.6 million at September 30, 2014 compared to $67.1 million at September 30, 2013.Tangible book value per share increased to $2.95 at September 30, 2014 compared to $2.58 per share at September 30, 2013. The Company’s capital ratios at September 30, 2014 were as follows: Actual September 30, 2014 Regulatory Guidelines “Well Capitalized” Leverage Ratio 11.88% 5.00% Tier 1 Risk Based Capital 14.37% 6.00% Total Risk Based Capital 15.62% 10.00% Tangible Common Equity 9.87% n/a Income Statement The Company reported net income of $0.3 million, or $0.01 per share, for the three month period ended September 30, 2014, compared to a net loss of $2.2 million, or $0.09 per share, for the three month period ended September 30, 2013.Net income for the nine month period ended September 30, 2014 was $1.6 million, or $0.05 per share, compared to a net loss of $0.2 million, or $0.01 per share, for the nine months ended September 30, 2013. The increase in net income in both the three and nine month periods ended September 30, 2014 is primarily attributable to a one-time charge of $1.9 million recorded in the third quarter of 2013 related to a settlement agreement in connection with litigation in which the Company was a defendant in the prior year. The Company continues to lower its cost of funds as evidenced by a decrease to 0.48% for the three month period ended September 30, 2014, compared to 0.49% for the three month period ended June 30, 2014 and 0.51% for the three month period ended September 30, 2013. On a linked quarter basis the net interest margin increased to 3.54% for the three month period ended September 30, 2014 compared to 3.45% for the three month period ended June 30, 2014. Non-interest expenses decreased by $2.1 million, or 18%, to $10.0 million for the three month period ended September 30, 2014 compared to $12.1 million in the prior year period mainly due to the aforementioned legal settlement recorded in the third quarter of 2013. Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description Sep 30, Sep 30, % Change Jun 30, % Change Total assets $ 1,130,716 $ 942,868 20% $ 1,065,134 6% Total loans (net) 15% 5% Total deposits 17% 7% Total core deposits 17% 7% Total assets increased by $187.8 million, or 20%, as of September 30, 2014 when compared to September 30, 2013.Core deposits grew by $144.6 million to $979.8 million as of September 30, 2014 compared to $835.3 million as of September 30, 2013. The strong growth in assets, loans and deposits during the third quarter was driven bythe Company’s successful execution of its growth strategy. Core Deposits Core deposits by type of account are as follows (dollars in thousands): Description Sep 30, Sep 30, % Change Jun 30, % Change 3rd Qtr 2014 Cost of Funds Demand noninterest-bearing $ 216,642 $ 159,384 36% $ 199,553 9% 0.00% Demand interest-bearing 19% 5% 0.38% Money market and savings 14% 9% 0.45% Certificates of deposit (7%) (4%) 0.79% Total core deposits $ 979,840 $ 835,271 17% $ 914,451 7% 0.36% Core deposits increased to $979.8 million at September 30, 2014 compared to $835.3 million at September 30, 2013 as the Company continues its expansion strategy which focuses on the gathering of low-cost core deposits. The Company recognized strong growth in demand account balances on a year to year basis, while at the same time reducing the overall deposit cost of funds to 0.38% for the three month period ending September 30, 2014 compared to 0.39% for the three month period ending September 30, 2013. Lending Loans by type are as follows (dollars in thousands): Description Sep 30, % of Total Sep 30, % of Total Jun 30, % of Total Commercial real estate $ 366,611 49% $ 328,486 51% 49% Construction and land development 5% 4% 5% Commercial and industrial 18% 17% 18% Owner occupied real estate 23% 23% 23% Consumer and other 5% 5% 5% Residential mortgage 0% 0% 0% Deferred costs (fees) Gross loans 100% 100% 100% Gross loans increased by $101.8 million, or 16%, to $752.0 million at September 30, 2014 compared to $650.2 million at September 30, 2013 as a result of an increase in quality loan demand over the last twelve months and continued success with our relationship banking model. Asset Quality The Company’s non-performing asset balances and asset quality ratios are highlighted below: Quarter Ended Sep 30, Jun 30, Sep 30, Non-performing assets / total assets 2.38% 2.87% 1.43% Quarterly net loan charge-offs / average loans 0.08% 0.11% 0.54% Allowance for loan losses / gross loans 1.62% 1.68% 1.34% Allowance for loan losses / non-performing loans 53% 45% 116% Non-performing assets / capital and reserves 22% 25% 18% Non-performing assets increased by $13.5 million to $27.0 million, or 2.38% of total assets, at September 30, 2014, compared to $13.4 million, or 1.43% of total assets, as of September 30, 2013.This increase was primarily driven by one loan that was transferred to non-accrual status during the second quarter of 2014. A reserve for this loan was recorded during the fourth quarter of 2013 when it was initially downgraded to impaired status. The allowance for loan losses as a percentage of non-performing loans decreased to 53% as of September 30, 2014, compared to 116%as of September 30, 2013.The ratio of non-performing assets to capital and reserves increased to 22% as of September 30, 2014, compared to 18% as of September 30, 2013. About Republic Bank Republic Bank, a subsidiary of Republic First Bancorp, Inc., is a full-service, state-chartered commercial bank, whose deposits are insured up to the applicable limits by the Federal Deposit Insurance Corporation (FDIC). The Bank provides diversified financial products through its fourteen offices located in Abington, Ardmore, Bala Cynwyd, Plymouth Meeting, Media and Philadelphia, Pennsylvania and Haddonfield, Cherry Hill and Voorhees, New Jersey. For more information about Republic Bank, visit myrepublicbank.com. Forward Looking Statements The Company may from time to time make written or oral “forward-looking statements”, including statements contained in this release and in the Company's filings with the Securities and Exchange Commission. The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements.For example, risks and uncertainties can arise with changes in: general economic conditions, including turmoil in the financial markets and related efforts of government agencies to stabilize the financial system; the adequacy of our allowance for loan losses and our methodology for determining such allowance; adverse changes in our loan portfolio and credit risk-related losses and expenses; concentrations within our loan portfolio, including our exposure to commercial real estate loans, and to our primary service area; changes in interest rates; business conditions in the financial services industry, including competitive pressure among financial services companies, new service and product offerings by competitors, price pressures and similar items; deposit flows; loan demand; the regulatory environment, including evolving banking industry standards, changes in legislation or regulation; impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act; our securities portfolio and the valuation of our securities; accounting principles, policies and guidelines as well as estimates and assumptions used in the preparation of our financial statements; rapidly changing technology; litigation liabilities, including costs, expenses, settlements and judgments; and other economic, competitive, governmental, regulatory and technological factors affecting our operations, pricing, products and services.You should carefully review the risk factors described in the Form 10-K for the year ended December 31, 2013 and other documents the Company files from time to time with the Securities and Exchange Commission. The words “would be,” “could be,” “should be,” “probability,” “risk,” “target,” “objective,” “may,” “will,” “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect” and similar expressions or variations on such expressions are intended to identify forward-looking statements. All such statements are made in good faith by the Company pursuant to the “safe harbor” provisions of the U.S. Private Securities Litigation Reform Act of 1995. The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company, except as may be required by applicable law or regulations. Source: Republic First Bancorp, Inc. Contact: Frank A. Cavallaro, CFO (215) 735-4422 Republic First Bancorp, Inc. Consolidated Balance Sheets (Unaudited) September 30, June 30, September 30, (dollars in thousands, except per share amounts) ASSETS Cash and due from banks $ $ $ Interest-bearing deposits and federal funds sold Total cash and cash equivalents Securities - Available for sale Securities - Held to maturity 21 69 Restricted stock Total investment securities Loans held for sale Loans receivable Allowance for loan losses ) ) ) Net loans Premises and equipment Other real estate owned Other assets Total Assets $ $ $ LIABILITIES Non-interest bearing deposits $ $ $ Interest bearing deposits Total deposits Subordinated debt Other liabilities Total Liabilities SHAREHOLDERS' EQUITY Common stock - $0.01 par value Additional paid-in capital Accumulated deficit ) ) ) Treasury stock at cost ) ) ) Stock held by deferred compensation plan ) ) ) Accumulated other comprehensive loss ) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ $ Republic First Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, September 30, (in thousands, except per share amounts) INTEREST INCOME Interest and fees on loans $ Interest and dividends on investment securities Interest on other interest earning assets 45 50 40 Total interest income INTEREST EXPENSE Interest on deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NON-INTEREST INCOME Service fees on deposit accounts Gain on sale of SBA loans Gain on sale of investment securities - - Other non-interest income Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy and equipment Legal and professional fees Foreclosed real estate Regulatory assessments and related fees Other operating expenses Total non-interest expense Income (loss) before benefit for income taxes ) ) Benefit for income taxes (6
